t c memo united_states tax_court stuart m smith jr petitioner v commissioner of internal revenue respondent docket no 10478-o0l filed date stuart m smith jr pro_se alvin a ohm for respondent memorandum findings_of_fact and opinion laro judge petitioner while residing in dallas texas petitioned the court under sec_6330 to review respondent’s determination as to his proposed levy upon petitioner’s property respondent proposed the levy to collect petitioner’s and federal_income_tax liability including accuracy-related_penalties and interest for the reasons set forth below we -2 - shall sustain respondent’s determination as to the proposed levy section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioner failed to file federal_income_tax returns for and the record establishes that respondent filed substitutes for returns for those taxable years on date on date respondent sent a notice_of_deficiency to petitioner ’ the notice determined that petitioner was liable for a dollar_figure deficiency in his income_tax and additions to tax under sec_6651 sec_6653 and sec_6654 totaling dollar_figure the notice also determined that petitioner was liable for the time-sensitive addition_to_tax under sec_6653 a petitioner did not petition the court with respect to the notice that notice was returned to respondent with a handwritten note on the envelope moved from this address ' the notice pertained to and because the current action involves only of these years namely we limit our discussion accordingly -3- when sending the notice_of_deficiency to petitioner respondent used the address petitioner indicated in a stipulated decision of the tax_court with respect to petitioner’s federal_income_tax liability signed by petitioner on date and entered by the court on date smith v commissioner docket no petitioner has never filed a federal_income_tax return for or nor does the record indicate that petitioner has filed a federal_income_tax return for any of the years from to cf smith v commissioner tcmemo_2000_43 through taxable years affd without published opinion 252_f3d_1357 5th cir on date respondent mailed to petitioner a letter with respect to and informing petitioner of the balance of taxes due including statutory additions on the same date respondent sent to petitioner a letter final notice---notice of intent to levy and notice of your right to a hearing as to and on date petitioner sent to respondent a form requesting a collection_due_process_hearing under sec_6330 on date the appeals officer mailed to petitioner a letter suggesting that a hearing be held on date this address was the address used by the court throughout that proceeding petitioner agreed with this date for the hearing by letter sent back to the appeals officer on date on date the appeals officer held with petitioner the requisite hearing under sec_6330 at the hearing the appeals officer attempted to discuss with petitioner his underlying tax_liability for petitioner stated that he had no tax_liability for and refused to answer any questions and or provide additional information or documentation with respect to that year on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or for and this notice reflected the determination of appeals to sustain the proposed levy opinion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary may collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary must provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person - sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination 115_tc_35 114_tc_176 in the case of such judicial review the court will review a taxpayer’s liability de novo where the validity of the underlying tax_liability is at issue the court will review the commissioner’s administrative determination for abuse_of_discretion in all other cases 114_tc_604 a taxpayer may challenge the existence or amount of the underlying tax_liability for any_tax period if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 b smith v commissioner tcmemo_2002_59 petitioner’s only allegation in his petition is that respondent failed to send the statutory_notice_of_deficiency for to petitioner’s last_known_address if petitioner did even though a notice_of_determination was issued to petitioner for and we conclude that petitioner’s allegation pertains solely to petitioner not only received a notice_of_deficiency for but he petitioned the court with continued - receive a notice_of_deficiency for he would be precluded from challenging his underlying tax_liability for that year we need not and do not decide that issue we believe it reasonable under the facts herein for the commissioner to have sent the notice_of_deficiency to the address that petitioner gave to the court in his case at docket no our rules regquire that an individual such as petitioner include on his petition his name and legal residence and mailing address rule b that rule requires that those items be stated as of the date of the filing of the petition in addition our rules require that such an individual promptly notify the court of any change in his or her mailing address rule b we conclude that it was reasonable for respondent to have relied for purposes of issuing the notice_of_deficiency on the address set forth in the court’s records assuming arguendo that petitioner did not receive that notice_of_deficiency and thus was entitled to challenge his underlying tax_liability for that year he chose not to do so the record clearly establishes that the appeals officer attempted to discuss with petitioner at the hearing his underlying tax_liability for and that petitioner refused to answer any questions or provide any information with respect to that line of continued respect thereto and stipulated a final_decision establishing his liability for _7- discussion petitioner did not provide any evidence that the amount of his tax_liability for as determined by respondent is incorrect given that petitioner set forth in his petition no allegation that respondent abused his discretion that petitioner has not claimed that the proposed method of collection is inappropriate that petitioner has not offered any alternative means of collection and that petitioner has raised no spousal defenses we hold for respondent see 117_tc_183 smith v commissioner tcmemo_2002_59 to reflect the foregoing decision will be entered for respondent
